UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7103


WILLIE CLAY MEANS,

                     Petitioner - Appellant,

              v.

J. HOLLAND, Warden; FEDERAL BUREAU OF PRISONS,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-hc-02309-BO)


Submitted: January 31, 2018                                   Decided: February 16, 2018


Before MOTZ, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Clay Means, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie Clay Means, a federal prisoner, appeals the district court’s order dismissing

without prejudice for lack of jurisdiction his 28 U.S.C. § 2241 (2012) petition. * We have

reviewed the record and find no reversible error. Accordingly, we grant leave to proceed

in forma pauperis and affirm for the reasons stated by the district court. Means v.

Holland, No. 5:16-hc-02309-BO (E.D.N.C. Aug. 17, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        To the extent Means also seeks to appeal the district court’s December 27, 2017,
order denying his motion to supplement, that order is not properly before us. See Fed. R.
App. P. 4(a)(4)(B)(ii).


                                            2